                                IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                          WESTERN DIVISION

                                                     No. 5:19-CV-5-D

    PROGRESS SOLAR SOLUTIONS, LLC,                       )
    and DANIELL. ROBERTSON,                              )
                                                         )
                         Plaintiffs,                     )
                                                         )
               V.                                        )              ORDER
                                                         )
    MICHAEL D. LONG; SOLAR MOD                           )
    SYSTEMS, INC.; and MIKEL BILLS,                      )
                                                         )
                         Defendants.                     )


               This matter is before the court on Plaintiffs' motion to compel production of documents

    from Defendant Mikel Bills ("Defendant Bills"). [DE-40]. Defendant Bills opposes the motion.

    [DE-43]. The issues have been fully briefed, and the motion is ripe_for decision. For the reasons

    stated below, Plaintiffs' motion to compel is allowed.
                j
                                           I. BACKGROUND

               On January 4, 2019, Plaintiffs Progress Solar Solutions, LLC ("Progress Solar"), and

    Daniel L. Robertson, co-founder and owner of Progress Solar, (collectively "Plaintiffs"), filed this

    action against defendants alleging misappropriation of trade secrets and confidential information.

    Comp!. [DE-1]. Progress Solar manufactures solar-powered portable lighttowers, which it sells

    in the United States and internationally. Id.      ,r,r 13-14. In 2012, Progress Solar entered into a dealer
    agreement with Fire Protection, Inc. ("FPI"), pursuant to which FPI marketed and sold Progress
I
1
    Solar's solar light towers. Id.    ,r,r 8, 17.   Both Defendant Michael Long ("Defendant Long") and

    Defendant Bills were agents ofFPI and given access to Progress Solar's confidential information.

    Id.   ,r,r 5,   9, 19. Without Progress Solar's knowledge, Defendant Long formed Defendant Solar



                      Case 5:19-cv-00005-D Document 51 Filed 09/29/20 Page 1 of 6
 Mod Systems, Inc. ("SMS"), which sells solar light towers that were developed with Progress

, Solar's intellectual property. Id   ,r,r 7, 20, 32.   Defendant Bills served as a sales agent for SMS.

 Id   ,r,r 9,   36. Plaintiffs contend that Def~ndant Bills, Defendant Long, SMS, FPI, and another

 company Defendant Long controlled entered into a joint venture with a Texas company to

 manufacture, market, and sell light towers in competition with Progress Solar. Id.      ,r 33.
           Plaintiffs assert claims against Defendant Bills for misappropriation of proprietary

 information and trade secrets in violation of North Carolina and Texas law, trade secret

 misappropriation under 18 U.S.C. § 1836, civil conspiracy, unjust enrichment, and disgorgement

 of improperly obtained profits. Id    ,r,r 56-107.
           On November 7, 2019, Plaintiffs served their fir't set of requests for production of

 documents to Defendant Bills. [DE-40-1]. On December 6, 2019, Defendant Bills's then-counsel

 contacted Plaintiffs' counsel and requested a 45-day extension of time for Defendant Bills to

 respond to the production requests, which would have extended the deadline through January 24,

 2020. [DE-40-2]. On December 18, 2019, Defendant Bills's then-counsel filed a motion to

 withdraw as counsel for Defendant Bills and the other defendants [DE-30], which was allowed by

 the court [DE-31]. Defendant Bills filed a Notice of Self Representation on December 30, 2019.

 [DE-33]. On January 29, 2020, Plaintiffs' counsel contacted Defendant Bills to remind him that

 his discovery responses were overdue and warned if they were not received )Vithin 5 days, a motion
                                                                                                       '
 to compel would be filed. [DE-40-3]. Defendant Bills did not respond to-the letter or provide

 discovery responses. Consequently, the instant motion was filed seeking to compel Defendant

 Bills to produce documents in response to Plaintiffs' first requests for production of documents.

           In response to the motion to compel, Defendant Bills states that he never received the first

 set of document requests, or any other documents from his former counsel. Def. Bills Opp. [DE-




                                                        2
                 Case 5:19-cv-00005-D Document 51 Filed 09/29/20 Page 2 of 6
                                                                                                  -   __ ,,.,




43] at 1-2. He also provided four presumably responsive documents, totaling eleven pages, with

his opposition. [DE-43-1, -2, -3, -4]. Defendant Bills vigorously disputes the merits of Plaintiffs'

substantive allegations against him.

                                 II. STANDARD OF REVIEW

       Rule 26(b)(l), Fed. R. Civ. P., provides the general rule regardingthe scope of discovery.

"Parties may obtain discovery regarding any nonprivil~ged matter that is relevant to any party's

claim or defense and proportional to the needs of the case." Fed. R. Civ. P. 26(b)(l). "Relevancy

under tliis rule has been broadly construed to encompass any possibility that the information sought

may be relevant to the claim or defense of any party." Equal Emp 't Opportunity Comm 'n v.

Sheffield Fin. LLC, No. 1:06-CV-889, 2007 WL 1726560, at *3 (M.D.N.C. June 13, 2007);

Mainstreet Collection, Inc. v. Kirkland's, Inc., 270 F.R.D. 238, 240 (E.D.N.C. 2010) ("During

discovery, relevance is broadly construed 'to encompass any matter that bears on, or that

reasonably could lead to other matter that could bear on, any issue that is or may be in the case."')

(quoting Oppenheimer Fund., Inc. v. Sanders, 437 U.S. 340,351 (1978)).

       Rule 37, Fed. R. Civ. P., provides that "[a] party seeking discovery may move for an ·order

compelling an answer, designation, production, or inspection" if a party fails to produce or make

available for inspection requested documents under Rule 34. Fed. R. Civ. P. 37(a)(3)(B)(iv). For

purposes of a motion to compel, "an evasive or incomplete disclosure, answer, or response must

be treated as a failure to disclose, answer, or respond." Fed. R. Civ. P. 37(a)(4). "Additionally,

the court has 'substantial discretion' to grant or deny motions to compel discovery." English v.

Johns, No. 5:11-CT-3206-D, 2014 WL 555661, at *4 (E.D.N.C. Feb. 11, 2014) (quoting Lone Star

Steakhouse & Saloon, Inc. v. Alpha of Va., Inc., 43 F.3d 922, 929 (4th Cir. 1995)). Finally, the

party seeking the court's protection from responding to discovery "must make a particularized




                                      3
            Case 5:19-cv-00005-D Document 51 Filed 09/29/20 Page 3 of 6
showing of why discovery should be denied, and conclusory or generalized statements fail to

satisfy this burden as a matter oflaw." Mainstreet Collection, 270 F .R.D. at 240 (citation omitted).

Accordingly; as the party resisting discovery, it is Defendant Bills' burden to show why discovery

should be denied. .

                                        III. DISCUSSION

       It is undisputed that Defendant Bills has not responded to Plaintiffs' First Set of Document

Requests. Defendant Bills thus has failed to comply with his discovery obligations. See Fed. R.

Civ. P. 34; Loftin v. Nationwide Mut. Ins. Co., No. 7:09-CV-118-F, 2010 WL 4117404, at *2

(E.D.N.C. Oct. 18, 2010); Bazzi v. M'Bai, No. 5:11-CV-353-H, 2013 WL 3818114, at *3

(E.D.N.C. July 22, 2013). Further, having reviewed Plaintiffs' discovery requests, the court finds

that they are within the permissible scope of discovery. Accordingly, Plaintiffs' motion to compel

is allowed.

       The court is sympathetic to Defendant Bills' pro se status and complication arising from

his attorneys' withdrawal from the case after the discovery requests were served. That said,

Plaintiffs' counsel contacted Bills directly by letter on January 29, 2020, advising him or-the

outstanding requests and urging him to contact Plaintiffs' counsel within five days of the date of ·

the letter. See [DE-40-3] ("Please produce the requested documentation within five business days

of the date of this letter. If you believe you have some legitimate reason for why you cannot

produce those documents by that date, or otherwise wish to meet and confer about or discuss those

requests, please advise me of that within the same period of five business days."). Defendant

Bills's failure to contact Plaintiffs' counsel does not reflect the diligence_required by the court or




                                                  4
              Case 5:19-cv-00005-D Document 51 Filed 09/29/20 Page 4 of 6
. the Federal Rules, nor can his production of four documents with his opposition to the motion to

 compel serve as a substitute for proper responses pursuantto Fed. R. Civ. P. 34. 1

            By not responding to Plaintiffs; document requests, Bills has waived any objections as to

 their relevance or scope. See Drexel Heritage Furnishings, Inc. v. Furniture USA, Inc., 200 F.R.D.

 255, 258 (M.D.N.C. 2001). However, the court will permit Defendant Bills to claim privilege

 (including work product protection) in responding to the discovery requests. To do so, he must

 expressly assert it in response to the particular discovery request involved and serve with the

 responses a privilege log in conformity with Rule 26(b)(5)(A), and a failure to timely comply shall

 be deemed a waiver of the privilege otherwise claimed. Therefore, subject to valid claims of

 privilege, Defendant Bills shall serve on Plaintiffs by no later than October 13, 2020 complete

 responses to Plaintiffs' requests for production of documents.

            Plaintiffs also seek reasonable expenses and attorney's fees incurred in making the motion.

 [DE-40] at 3. The court declines to address the question of fees at this time and expresses no

 opinion as to whether an award of fees is warranted. If Plaintiffs wish to renew this request after

 receipt of Defendant Bills' discovery responses, or alternatively if the deadline for such responses

 passes without sufficient compliance, Plaintiffs may file a supplemental brief on the issue within

 seven (7) days of that deadline, and Defendant Bills shall have fourteen (14) days to respond.


 1
     The rule expressly requires a party to respond individually to each request for production of documents, as follows:

            (B) Responding· to Each Item. For each item or category, the response must either state that
            inspection and related activities will be permitted as requested or state with specificity the grounds
            for objecting to the request, including the reasons. The responding party may state that it       will
            produce copies of documents or of electronically stored information instead of permitting
            inspection. The production must then be completed no later than the time for inspection specified
            in the request or another reasonable time specified in the response.

            (C) Objections. An objection must state whether any responsive materials are being withheld on
            the basis of that objection. An objection to part of a request must specify the part and permit
            inspection of the rest.

 Fed. R. Civ. P. 34(b)(2)(B), (C).


                                             5
                  Case 5:19-cv-00005-D Document 51 Filed 09/29/20 Page 5 of 6
                                      IV. CONCLUSION

        For the foregoing reasons, Plaintiffs' motion to compel [DE-:1,0] is allowed, and Defendant

Bills shall serve his responses and provide any responsive documents not already produced no

later than October 13, 2020. To ensure Defendant Bills has a copy of Plaintiffs' First Set of

Document Requests [DE-40-1], the Clerk is directed to annex a copy of the requests to this order

as an exhibit.

        So ordered, the 28th day of September 2020.



                                             R~
                                             United States Magistrate Judge




                                       6
             Case 5:19-cv-00005-D Document 51 Filed 09/29/20 Page 6 of 6
